Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is requested to note that the Examiner for this application has changed.Future correspondence should be directed to Joseph Miano, Art Unit 1632, whosecontact information can be found below. 


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 09/16/2021 is acknowledged.
Claims 1-21 are currently pending.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
Claims 1-15 are under examination in the instant action.


Information Disclosure Statement
	The Information Disclosure Statement(s) submitted on 09/30/2019, 10/09/2019, and 04/16/2020 have been received and considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 20130039893 A1) in view of Vu et al. (Optimization of culture medium for the isolation and propagation of human breast cancer cells from primary tumour biopsies, Biomedical Research and Therapy, 2(2): 207-219, 2015).
Phan teaches that a mesenchymal stem cell populations can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]). It should be noted that Phan uses the term “UCMC” to refer to mesenchymal cells, and that these are mesenchymal cells that derive from the umbilical cord (Specification, p2, paragraph [0015]). Phan also teaches a method for cultivating mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]); that mesenchymal stem cells can be obtained from bone marrow, adipose tissue, umbilical cord, umbilical cord blood (Specification, p1, paragraphs [0005] and [0007]), and from umbilical cord tissue such as Warton’s jelly or amniotic membrane (Specification, p1, paragraphs [0002] and [0008]); and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]).
Phan does not explicitly teach that DMEM, F12, M171, or FBS are used in combination; or their specific concentrations.
Vu teaches that breast cancer cells were cultured in media containing DMEM, F12, M171, and FBS in combination (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). In regards to percentage of reagents used in the media, Vu teaches that DMEM/F12 in a 1:1 ratio was supplemented with 10% FBS, which was then mixed with M171 in a 1:1 ratio. (Materials and Methods, p208, column 2, last paragraph, continuing to p209; Results p215, column 2, paragraph 1). While Vu used the media to culture breast cancer cells, this media was designed to 
In regards to claim 1, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method where mesenchymal stem cell populations can be used to improve wound healing and where the mesenchymal stem cell populations are cultured in a medium containing DMEM, F12, M171, and FBS, as taught by Phan and Vu, because Phan teaches that a mesenchymal stem cell populations can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]), that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and because Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). Furthermore, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Additionally, according to MPEP § 2144.06(I), “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been 
In regards to claims 2-3 and 8-12, Phan teaches that mesenchymal stem cells can be obtained from bone marrow, adipose tissue, umbilical cord, umbilical cord blood (Specification, p1, paragraphs [0005] and [0007]), and from umbilical cord tissue such as Warton’s jelly or amniotic membrane (Specification, p1, paragraphs [0002] and [0008]).
In regards to claims 4-6, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method whereby DMEM, F12, M171, and FBS are in the final concentrations as in claims 4-6, as taught by Vu, and suggested by Phan, because would be able to arrive at the claimed concentrations through routine optimization using the values cited in Vu as a starting point.
According to MPEP § 2144.05(II)(A),
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
It would be a matter of routine optimization because Phan teaches that this combination of reagents can support mesenchymal stem cells (Specification, p9, paragraph [0120]), Vu teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2), and a person of ordinary skill in the art would be motivated to experiment with different ratios of reagents in order determine which concentrations best support mesenchymal stem cells. The would be motivated to do so because optimizing the concentration of reagents in media would lead to a greater yield of mesenchymal stem cells, saving experimental time and cost.
In regards to claim 7, Phan teaches mesenchymal cells secrete HGF and VEGF (Specification, p15-16, paragraph [0198]).


Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan, in view of Vu, as applied to claims 1-12 above, and in further view of Choi et al. (Different characteristics of mesenchymal stem cells isolated from different layers of full term placenta, PLOS ONE, p1-17, 2017).
While Phan teaches that mesenchymal stem cells express cellular markers (Specification, p4, paragraph [0054]), Phan is silent on whether mesenchymal stem cells express CD73, CD90, and CD105, the percentage of isolated cells that express them, that mesenchymal stem cells lack expression of CD34, CD45, and HLA-DR, and the percentage of isolated cells lacking expression.
Choi teaches that mesenchymal stem cells derived from placental tissues express high levels of CD73, CD90, and CD105, and where negative for CD34, CD45, and HLA-DR (Results, p6 and continuing p8). Choi further teaches that makers CD73, CD90, and CD105 were expressed in ranges of 90% to 98% of mesenchymal stem cells derived from placental tissues, and that markers CD34, CD45, and HLA-DR were lacking in approximately 98% to greater than 99% of mesenchymal stem cells derived from placental tissues (Table 1, p10).
In regards to claims 13-15, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method whereby at least 90% to 99% of isolated mesenchymal cells are positive for the markers CD73, CD90, and CD105, and at least 90% to 99% of isolated mesenchymal cells are negative for the markers CD34, CD45, and HLA-DR, as taught by Choi, and suggested by Phan and Vu, because Choi teaches 
It would therefore have been prima facie obvious to a person of ordinary skill in the art to modify the teaching of Phan in view of Vu, and in further view of Choi, and arrived at the claimed invention with a reasonable expectation of success. Therefore, the invention, as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 18-20 of co-pending Application No. 17190228 (US 20210254011 A1) in view of Phan.
Although the conflicting claims of Application No. 17190228 (US 20210254011 A1) are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a method of cultivating mesenchymal stem cells in a culture medium containing, DMEM, F12, M171, and FBS.
The claims of the co-pending application to not explicitly teach that the method can be used to improve wound healing or exhibit increased expression of Ang-1, TGF-β, VEGF, or HGF. However, Phan teaches that a mesenchymal stem cell populations can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]), and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]).
One of ordinary skill in the art would have been motivated with reasonable expectation of success to use mesenchymal stem cells for wound healing and screen then for growth factors such as HGF and VEGF because there is a clinical need for methods that improve wound healing and mesenchymal stem cells are known to secrete growth factors such as HGF and VEGF.
Therefore the combined teachings of Application No. 17190228 (US 20210254011 A1) render obvious the current claims.

Claims 1-15 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24, 31-32, 39-40 of patent US 10988736 B2 in view of Phan and further view of Vu.
Although the conflicting claims of patent US 10988736 B2 are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a method of cultivating mesenchymal stem cells, isolated from the amniotic membrane of the umbilical cord, where the stem cell populations express makers CD73, CD90, and CD105, and lack expression of CD34, CD45, and HLA-DR.
The claims of the patent to not explicitly teach that the medium comprises DMEM, F12 M171, and FBS, or their final concentrations, or that mesenchymal stem cells secrete elevated levels of Ang-1, TGF-β, VEGF, or HGF. However, Phan teaches that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]). Furtherore, Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). Furthermore, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Furthermore, Vu teaches that 
Therefore the combined teachings of patent US 10988736 B2 render obvious the current claims.



Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-20 of co-pending Application No. 17066378 (US 20210140942 A1) in view of Phan and in further view of Vu.
Although the conflicting claims of Application No. 17066378 (US 20210140942 A1) are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a method of cultivating mesenchymal stem cells for wound healing in a culture medium where the levels of Ang-1, TGF-β, VEGF, or HGF can be measured.
The claims of the co-pending application do not explicitly teach that the medium comprises DMEM, F12 M171, and FBS, or their final concentrations. However, Phan teaches that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). Furthermore, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Furthermore, Vu teaches that DMEM/F12 in a 1:1 ratio was supplemented with 10% FBS, which was then mixed with M171 in a 1:1 ratio. (Materials and Methods, p208, column 2, last paragraph, continuing to p209; Results p215, column 2, paragraph 1). Again, as articulated above, , according to MPEP § 2144.06(I), “"It is prima facie obvious to combine two compositions each of which is taught by the 
Therefore the combined teachings of Application No. 17066378 (US 20210140942 A1) render obvious the current claims.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17375368 (not yet published) in view of Phan and in further view of Vu and Choi.
Although the conflicting claims of Application No. 17375368 are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a methods of using mesenchymal stem cells isolated from the amniotic membrane of the umbilical cord whereby those cells secrete growth factors and peptides.

However, Phan teaches that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). 
Additionally, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Furthermore, Vu teaches that DMEM/F12 in a 1:1 ratio was supplemented with 10% FBS, which was then mixed with M171 in a 1:1 ratio. (Materials and Methods, p208, column 2, last paragraph, continuing to p209; Results p215, column 2, paragraph 1). Again, as articulated above, , according to MPEP § 2144.06(I), “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Finally, Vu provides direct motivation for combining these media stating, “Together, these results indicated that Medium DB surpassed the other media in supporting growth of [breast cancer cells]” and that it was in this media that mesenchymal-like morphologies developed (Results, p215, column 1, paragraph 2). They would have been motivated to do so because following these teachings would allow them to more accurately identify mesenchymal stem cells, predictably and with a reasonable expectation of success, and as a result, obtain a greater yield of purer populations of mesenchymal cells, saving experimental time, and therefore cost, in the process.
Therefore the combined teachings of Application No. 17375368 render obvious the current claims.

Conclusion
	Rejection of claims 1-15 is proper.
	No claims is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1632